               Mountain Valley Pipeline, LLC

                              v.

             Easements to Construct, etc., et al.




         Exhibit 10 to Complaint
           Map of MVP Parcel No. NC-AL-018.000




Case 1:21-cv-00047 Document 1-10 Filed 01/15/21 Page 1 of 5
Case 1:21-cv-00047 Document 1-10 Filed 01/15/21 Page 2 of 5
Case 1:21-cv-00047 Document 1-10 Filed 01/15/21 Page 3 of 5
Case 1:21-cv-00047 Document 1-10 Filed 01/15/21 Page 4 of 5
Case 1:21-cv-00047 Document 1-10 Filed 01/15/21 Page 5 of 5
